      Case 3:19-cv-01816-M Document 21 Filed 02/05/20                Page 1 of 2 PageID 109



                           UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS

 MALIBU MEDIA, LLC,                                 )
                                                    )
          Plaintiff,                                )    Civil Action Case No. 3:19-cv-01816-M
                                                    )
 v.                                                 )
                                                    )
 TIM SULLIVAN,                                      )
                                                    )
          Defendant.                                )
                                                    )

                              PLAINTIFF’S NOTICE OF
                        VOLUNTARY DISMISSAL WITH PREJUDICE

         PLEASE TAKE NOTICE, Plaintiff has settled this matter with Defendant, Tim Sullivan

(“Defendant”) through his counsel. Pursuant to the settlement agreement’s terms, Plaintiff hereby

voluntarily dismisses Defendant from this action with prejudice. Defendant was assigned the IP

Address 47.187.2.177. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant has neither answered

Plaintiff’s Complaint nor filed a motion for summary judgment.

         Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

Dated: February 5, 2020                                 Respectfully submitted,

                                                        By: /s/ Paul S. Beik
                                                        Paul S. Beik
                                                        Texas Bar No. 24054444
                                                        BEIK LAW FIRM, PLLC
                                                        8100 Washington Ave., Suite 1000
                                                        Houston, TX 77007
                                                        T: 713-869-6975
                                                        F: 713-868-2262
                                                        E-mail: paul@beiklaw.com
                                                        ATTORNEY FOR PLAINTIFF




                                                   1
   Case 3:19-cv-01816-M Document 21 Filed 02/05/20               Page 2 of 2 PageID 110



                                CERTIFICATE OF SERVICE
       I hereby certify that, on February 5, 2020, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.

                                                   By: /s/ Paul S. Beik
                                                   PAUL S. BEIK




                                               2
